DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 11, 16  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 3, 11, 16  recite “2U”.  However, this renders the claims indefinite.  It is unknown what revision number (if any) the Applicant is referring to with regards to the U dimensional standard. In 1934, it was an established standard with holes tapped for 12-24 screws with alternating spacings of 1.25 inches (31.75 mm) and 0.5 inches (12.70 mm) The EIA standard was revised again in 1992 to comply with the 1988 public law 100-418, setting the standard U as 15.9 mm (0.63 in) + 15.9 mm (0.63 in) + 12.7 mm (0.50 in), making each "U" officially 1.752 inches (44.50 mm).  Additionally, a recitation referencing an external document standard (such as current revision establishing the U standard is EIA-310-D) in a claim as a limitation further renders the claim indefinite because there is no way of knowing that such a standard will be consistent in the future and remain unchanged.  As such, measurements contained in the EIA standard as currently written may be different in the future under an alteration or revision of the testing procedure and may not be representative of the same material property value in the future under such changes.  Therefore, the scope of the claimed invention may or may not change in the future and there is simply no way of predicting the future.  Furthermore, there is also no way of knowing whether EIA policy related to maintaining the U conventions, rules on the standard (such as e.g. tolerances), or any other characteristics of the present standard will remain completely unchanged in the future.  Unforeseeable circumstances or changes may occur at any time to EIA policy or resting standards (as EIA-301-D) or identifying nomenclature (e.g. U), even if there is no history of such changes until the present.  As such, it is unknown whether the scope of the claim would remain consistent and the public may be unable to identify if and when any infringement may or may not occur.  Therefore, the claims are indefinite.
Applicant does provide a basis in the present specification as to how “2U” should be interpreted “to satisfy the 2U requirement” of 3.5 inches (paragraph [0024]), however continuing further into paragraph [0024] it is stated: “However, in other embodiments, the storage blade 100 may have a height H1, depth D1, and width W1 configured to span a 2U slot of any dimensions. For example, storage blade 100 may have a depth D1 and width Wi configured to span a half-width 2U slot. Still further, in some embodiments, storage blade 100 may be configured to receive storage drives of different sizes and, thus may have a height H1, depth D1, and width W1 configured to span a 1U, 3U, or some other sized slot, as needed for the particular drive size.” Which suggests that the usage of the U unit in the claims is not a recitation with respect exclusively to the height, but instead to the width or depth, and it is unclear which unit is the critical unit of the 2U recited in the claims or whether the 2U “slot of any dimensions” must satisfy the extension along any one or each and every one of three cartesian axes of certain distances in order to disclose the claimed “2U” of claims 3, 11, and 16.
For purposes of  examination the “2U” limitations of claims 3, 11, and 16 are read to be disclosed by any of the dimensions of length, width, or height of the prior art apparatus that is less than the dimensions of 3.5 inches, 13.9 inches, 19 inches, 19.2 inches, or 23 inches (all recited paragraph [0024]).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou et al. (US 2017/0273210).

Regarding claim 1 Zhou discloses:
A storage apparatus comprising: 
a housing (e.g. 4 Fig.6) including a bottom that is bounded by a front, a back, and two sides (shown e.g. Fig.6); 
a motherboard (e.g. 5 Fig.7) that is disposed atop the bottom and is parallel to the bottom (as indicated e.g. Fig.7); and 
a plurality of drive slots that are each sized to receive a drive carrier (e.g. 100 Fig.6) in a position that aligns a long edge of the drive carrier with the motherboard (as shown/indicated Fig.6/Fig.7).

Regarding claim 2 Zhou discloses:
a connector (e.g. 202 Fig.2) that is configured to connect to the motherboard (described paragraph [0042]) and that is disposed along the long edge so that the drive carrier is installable into the storage apparatus with a single, linear motion (indicated e.g. Fig.6 paragraph [0042]).

Regarding claim 3 Zhou discloses:
the drive carrier is configured to receive a 2.5 inch small form factor (SFF) storage drive (described paragraph [0033]) and the housing further comprises: 
exterior dimensions configured to fit within a two rack unit (2U) of a chassis (2.5inch hard drive=63.5mm+2cm(paragraph [0005]) =65.5mm<88.9mm).

Regarding claim 4 Zhou discloses:
a storage area that defines the plurality of drive slots (plurality shown e.g. Fig.6), the motherboard being disposed at bottom of the storage area (as shown/indicated Fig.7).

Regarding claim 5 Zhou discloses:
the plurality of drive slots orient the drive carrier so that the long edge extends in a front-to-back direction within the storage area (shown e.g. Fig.6).

Regarding claim 6 Zhou discloses:
the long edge of the drive carrier provides a base for sideways orientation (as shown/indicated e.g. Fig.6).

Regarding claim 7 Zhou discloses:
a plurality of lateral stanchions that span a width of a storage area that defines the plurality of drive slots (e.g. lateral sides of 4 Fig.6); and 
a plurality of longitudinal stanchions (e.g. longitudinal sides of 4 Fig.6) that span a depth of the storage area (shown/indicated Fig.6).

Regarding claim 9 Zhou discloses:
A system comprising: 
a storage apparatus comprising: 
a housing (e.g. 4 Fig.6) including a bottom that is bounded by a front, a back, and two sides (shown e.g. Fig.6); 
a motherboard (e.g. 5 Fig.7) that is disposed atop the bottom and is parallel to the bottom (as indicated e.g. Fig.7); and 
a plurality of drive slots that are each sized to receive a drive carrier in a position that aligns a long edge of the drive carrier with the motherboard a plurality of drive slots that are each sized to receive a drive carrier (e.g. 100 Fig.6) in a position that aligns a long edge of the drive carrier with the motherboard (as shown/indicated Fig.6/Fig.7); and 
a plurality of drive carriers that mount in the plurality of drive slots in a sideways orientation (as shown/indicated Fig.6).

Regarding claim 10 Zhou discloses:
the storage apparatus further comprises a connector (e.g. 202 Fig.2) that is configured to connect to the motherboard (described paragraph [0042]) and that is disposed along the long edge so that the drive carrier is installable into the storage apparatus with a single, linear motion (indicated e.g. Fig.6 paragraph [0042]).

Regarding claim 11 Zhou discloses:
he drive carrier is configured to receive a 2.5 inch small form factor (SFF) storage drive (described paragraph [0033]) and wherein the housing of the storage apparatus further comprises exterior dimensions configured to fit within a two rack unit (2U) of a chassis (2.5inch hard drive=63.5mm+2cm(paragraph [0005]) =65.5mm<88.9mm).

Regarding claim 12 Zhou discloses:
the housing of the storage apparatus further comprises a storage area that defines the plurality of drive slots (plurality shown e.g. Fig.6), the motherboard being disposed at bottom of the storage area (as shown/indicated Fig.7).

Regarding claim 13 Zhou discloses:
the plurality of drive slots orient the drive carrier so that the long edge extends in a front-to-back direction within the storage area (shown e.g. Fig.6).

Regarding claim 14 Zhou discloses:
the long edge of the drive carrier provides a base for sideways orientation (as shown/indicated e.g. Fig.6).

Regarding claim 15 Zhou discloses:
A storage apparatus comprising: 
a housing (e.g. 251C FIG.25) including a bottom (e.g. bottom of 200C FIG.24B) that is bounded by a front, a back, and two sides (shown e.g. FIG.2); 
a motherboard (e.g. 221C FIG.26) that is disposed atop the bottom and is parallel to the bottom (shown/indicated e.g. FIG.25); and 
a plurality of drive slots (e.g. between 224C FIG.25) that are each sized to receive a drive carrier (e.g. 100 FIG.26) in a position that aligns a long edge of the drive carrier with the motherboard (e.g. long edges of 100 aligned with 211C shown FIG.25) and align a first connector (e.g. 202 Fig.2) on the drive carrier with a second connector included on the motherboard (described paragraph [0042]).

Regarding claim 16 Zhou discloses:
the drive carrier is configured to receive a 2.5 inch small form factor (SFF) storage drive (described paragraph [0033]) and the housing further comprises exterior dimensions configured to fit within a two rack unit (2U) of a chassis (2.5inch hard drive=63.5mm+2cm(paragraph [0005]) =65.5mm<88.9mm).

Regarding claim 17 Zhou discloses:
the housing further comprises a storage area that defines the plurality of drive slots (plurality shown e.g. Fig.6), the motherboard being disposed at bottom of the storage area (as shown/indicated Fig.7).

Regarding claim 18 Zhou discloses:
the plurality of drive slots orient the drive carrier so that the long edge extends in a front-to-back direction within the storage area (shown e.g. Fig.6).

Regarding claim 19 Zhou discloses:
the long edge of the drive carrier provides a base for sideways orientation (as shown/indicated e.g. Fig.6).

Regarding claim 20 Zhou discloses:
a plurality of lateral stanchions that span a width of a storage area that defines the plurality of drive slots (e.g. lateral sides of 4 Fig.6); and 
a plurality of longitudinal stanchions (e.g. longitudinal sides of 4 Fig.6) that span a depth of the storage area (shown/indicated Fig.6).

Claim(s) 1, 7, 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hidaka (US 2006/0028805).

Regarding claim 1 Hidaka discloses:
A storage apparatus comprising: 
a housing (e.g. 251C FIG.25) including a bottom (e.g. bottom of 200C FIG.24B) that is bounded by a front, a back, and two sides (shown e.g. FIG.2); 
a motherboard (e.g. 221C FIG.26) that is disposed atop the bottom and is parallel to the bottom (shown/indicated e.g. FIG.25); and 
a plurality of drive slots (e.g. between 224C FIG.25) that are each sized to receive a drive carrier (e.g. 100 FIG.26) in a position that aligns a long edge of the drive carrier with the motherboard (e.g. long edges of 100 aligned with 211C shown FIG.25).

Regarding claim 7 Hidaka discloses:
a plurality of lateral stanchions (e.g. lateral walls of 220C FIG.26) that span a width of a storage area that defines the plurality of drive slots (shown e.g. FIG.26); and 
a plurality of longitudinal stanchions (e.g. longitudinal walls of 220C FIG.26) that span a depth of the storage area (shown e.g. FIG.26).

Regarding claim 8 Hidaka discloses:
the plurality of lateral stanchions include openings (openings shown e.g. FIG.26) that are substantially aligned with the plurality of longitudinal stanchions so as to provide airflow and cool a plurality of driver carriers installed in the plurality of drive slots (described e.g. paragraph [0159]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references cited on the PTO-892 disclose/teach similar housing apparatus as those disclosed in the present application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERON S MILLISER whose telephone number is (571)270-1800. The examiner can normally be reached 9-6.
Examiner interviews are available via telephone.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THERON S MILLISER/Examiner, Art Unit 2841                        


/ANTHONY M HAUGHTON/Primary Examiner, Art Unit 2841